Case 1:20-cv-03170-AT Document 36 Filed 08/07/20 Page 1 of 4
           Case 1:20-cv-03170-AT Document 36 Filed 08/07/20 Page 2 of 4




Correctional Facility (the “Orange County Jail”). Id. The Court ordered Petitioner’s release, and

restrained Respondent from arresting him for civil immigration detention purposes unless

Respondent first obtained the Court’s permission. Id.

        Petitioner was released subject to specific conditions, including the requirement that he

not “commit a federal, state, or local crime.” ECF No. 17. On July 27, 2020, the New York City

Police Department notified ICE that Petitioner Villiers was arrested on charges relating to a

domestic dispute that took place on July 19, 2020. Resp. Letter at 1, ECF No. 31. Petitioner was

arraigned before the Kings County Criminal Court, which set bail in the amount of a $25,000

bond or $1,200 cash, and adjourned the matter to October 22, 2020. Pet. Letter at 1, ECF No.

33. On July 28, 2020, Respondent requested that the Court modify or vacate its order enjoining

Respondent from re-detaining Petitioner, due to his “non-compliance with the Court’s

conditions.” Resp. Letter at 1. ICE intends to detain Petitioner at the Orange County Jail. Id. at

2 n.3. On July 29, 2020, Petitioner posted bail and was released from criminal custody. Pet.

Letter at 2.

        Respondent’s request is DENIED. First, Respondent has not presented evidence that

Petitioner has violated the conditions of release set by the Court. That Petitioner was arrested is

not proof that Petitioner has “committed” a crime. Nor would it be appropriate for the Court to

predetermine that issue—the proper venue for determining whether Respondent has broken the

law is the New York state court where his charges are currently pending. The presumption of

innocence remains with a Defendant unless and until he is found guilty of a crime.

        Moreover, this Court found that because Petitioner suffers from asthma, he faces the risk

of severe, and quite possibly fatal, complications from a COVID-19 infection in immigration

detention. Ferreyra, , 2020 WL 2612199, at *6. Although Respondent notes that Petitioner’s


                                                 2
          Case 1:20-cv-03170-AT Document 36 Filed 08/07/20 Page 3 of 4




habeas claim concerned his detention at the Bergen County Jail, the Court found in the same

order that granted Petitioner’s release that the conditions of confinement at the Orange County

Jail also created an unacceptable risk to detainees of being infected with COVID-19. Id. at *4–5,

12. The Court explicitly found that the Orange County Jail had not put into place an adequate

action plan to identify, protect, and treat detainees who are at a heightened risk of contracting or

suffering grave complications from COVID-19. Id. at *8. Neither the Bergen nor Orange

County Jails provided any information on specialized procedures that take account of the

elevated risk of serious illness or death that detainees like Petitioner face. Id.. The August 4,

2020 declaration of Captain Lawrence Catletti, submitted in support of Respondent’s request,

shows that the Orange County Jail continues to lack specialized procedures for caring for

individuals who are at a heightened risk of contracting or suffering grave complications from

COVID-19. See generally Catletti Decl., ECF No. 34-2.

       Moreover, the Orange County Jail has begun to relax many of the measures it initially

took to improve health and sanitation in light of the COVID-19 pandemic. Compare Ferreyra,

2020 WL 2612199, at *8 (acknowledging that Orange County Jail suspended all ICE detainee

intake and social visitation) with Catletti Decl. ¶ 9(a), (c) (noting that ICE detainee intake

resumed on May 27, 2020 and limited social visitation also resumed on June 11, 2020). Finally,

although Catletti’s previous declaration, dated April 3, 2020, noted that only one Orange County

Jail corrections officer had tested positive for COVID-19, ECF No. 18-12 ¶ 9(l), Catletti’s

August 3 declaration states that eight Orange County Jail corrections officers have tested positive

for COVID-19, Catletti Decl. ¶ 9(n). Although it is encouraging that each of these officers has

recovered and returned to work, see id., the fact that eight corrections officers have tested




                                                  3
          Case 1:20-cv-03170-AT Document 36 Filed 08/07/20 Page 4 of 4




positive further demonstrates that there is a risk that COVID-19 infection may arise at the

Orange County Jail.

       The Court remains unpersuaded that the Orange County Jail is suitable for someone who

suffers from a condition that places him at greater risk of suffering complications from COVID-

19. And the Court continues to hold that the best, and perhaps only, way to protect Petitioner is

to prevent him from being infected in the first place. Ferreyra, 2020 WL 2612199, at *9.

Accordingly, Respondent’s request that the Court modify or vacate its order enjoining

Respondent from re-detaining Petitioner is DENIED.

       SO ORDERED.

Dated: August 7, 2020
       New York, New York




                                                4
